UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7628



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KITTRELL BERNARD DECATOR; CRAIG LAMONT SCOTT,

                                          Defendants - Appellants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-94-281-K, CR-95-202-K)


Submitted:   January 30, 1998          Decided:     February 18, 1998


Before WIDENER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kittrell Bernard Decator, Craig Lamont Scott, Appellants Pro Se.
James G. Warwick, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kittrell B. Decator and Craig L. Scott appeal from the dis-

trict court's order denying their motion filed pursuant to Fed. R.

Civ. P. 12(b)(1), (6), to dismiss their convictions and sentences

for bank robbery, 18 U.S.C.A. § 2113(a) (West Supp. 1997). Appel-

lants contend that the Government does not have a private cause of
action under the bank robbery statute. Because their claims are

frivolous, we affirm the district court's dismissal of their

motion. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2